Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 16, 2019

The Court of Appeals hereby passes the following order:

A19A1362. GILMORE v. THE STATE.

      On December 28, 2018, Reginald D. Gilmore filed a notice of appeal from the
trial court’s order denying his motion to vacate, modify, or suspend the 18-year
sentence imposed following his armed robbery conviction. The appeal was docketed
on February 4, 2019, and Gilmore’s brief of appellant was due on February 25, 2019.
      Over one month has passed since this due date, and Gilmore has not filed a
brief of appellant.1 Accordingly, his appeal is hereby DISMISSED. See Court of
Appeals Rule 23 (a).



                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 04/16/2019
                                               I certif y that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.



      1
        On February 25, 2019, Gilmore filed a motion to dismiss his appeal “without
prejudice.” He explained that he is scheduled to appear as a witness for the State in
another case and would like to wait until that proceeding concludes before pursuing
this appeal. He thus requested that we dismiss the appeal, but allow him to
recommence the appellate procedure in the future. We find no basis for granting this
request, which here DENIED.